Kruse, J. (concurring):
I concur in the opinion of Mr. Justice Williams, but desire to add a single suggestion: I think the jury could have found from the evidence that the side of the monument which was used by Oadwell had been reserved for the defendant’s family., It is even claimed. Mrs. Oadwell had no interest in the monument at all. TJpon that subject the learned county judge charged the jury as follows: “ Whether or not Mrs. Oadwell contributed to the con*429struction of the monument is no consequence, because being an owner in common of the lot, that carries with it ownership in any permanent structure on the lot. . For instance, if I am the owner of a farm in common with you, and you build a building on it, you have no right to remove it, it being a permanent structure and we being owners in common of the property, without our consent. So in this case the monument being on the lot to which she had a common ownership, she was an owner in common of the lot as well as of the monument.”
I think the law of fixtures has no application to a case like this. Under the deed from the cemetery association the lot owners acquired only a privilege of .license to make interments and use the lot for cemetery purposes. (Buffalo City Cemetery v. City of Buffalo, 46 N. Y. 503; Went v. Methodist Protestant Church, 80 Hun, 266.) The mere placing of the monument upon the lot did not necessarily give Mrs. Cadwell any interest therein.